Case: 15-60352      Document: 00513569506         Page: 1    Date Filed: 06/28/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                     No. 15-60352                                 FILED
                                   c/w No. 15-60564                           June 28, 2016
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JERRY LEON ROBINSON, also known as Jerry Robinson,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:10-CR-103


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Jerry Robinson, federal inmate # 15972-043, seeks leave to proceed in
forma pauperis (IFP) in his appeals from the denial of his motions to compel
counsel to surrender his case file and to dismiss the indictment for lack of
subject jurisdiction. The appeals are CONSOLIDATED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60352   Document: 00513569506    Page: 2   Date Filed: 06/28/2016


                                No. 15-60352
                              c/w No. 15-60564
     Neither of Robinson’s motions fell into a recognized category of post-
conviction motions. Consequently, the instant appeals are from the denial of
“meaningless, unauthorized motion[s],” and the district court lacked
jurisdiction to entertain them. United States v. Early, 27 F.3d 140, 142 (5th
Cir. 1994). Thus we pretermit as moot any ruling on Robinson’s IFP motions.
     APPEALS DISMISSED.




                                     2